20-01010-jlg    Doc 5   Filed 05/12/20    Entered 05/12/20 09:22:50   Main Document
                                         Pg 1 of 4




 EMMET, MARVIN & MARTIN, LLP
 Beth C. Khinchuk
 120 Broadway
 New York, NY 10271
 (212) 238-3000 (Telephone)
 (212) 238-3100 (Facsimile)


                    UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK



     IN RE:

     ORLY GENGER,

                          Debtor.
                                                                Chapter 7


                                                                Case No: 19-13895-jlg


                                                                Adv No: 20-1010
     DALIA GENGER,

                          Plaintiff,

           v.

     ORLY GENGER, MICHAEL BOWEN, ARIE
     GENGER, ARNOLD BROSER, DAVID BROSER,
     ERIC HERSCHMANN, THE GENGER
     LITIGATION TRUST, ADBG LLC, TEDCO INC.,
     and DEBORAH PIAZZA as chapter 7 trustee,

                          Defendants.



                            CERTIFICATE OF SERVICE
20-01010-jlg   Doc 5    Filed 05/12/20    Entered 05/12/20 09:22:50       Main Document
                                         Pg 2 of 4




 BETH C. KHINCHUK, of full age, hereby certifies and states:

        I am an associate at Emmet, Marvin & Martin, LLP.

        1.      Pursuant to FRCP 4 made applicable to these proceedings under FRBP

 7004, on May 11, 2020, I served copies of Dalia Genger’s Complaint Seeking a Declaratory

 Judgment and the Imposition of a Constructive Trust for the Benefit of Dalia Genger and

 the corresponding Second Summons and Notice of Pretrial Conference by first-class mail

 upon the following parties at the following addresses:

                a) Michael Bowen
                         C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                         York, Ny 10019

                b) Michael Bowen
                         263 Pelhamdale Ave, Pelham, NY 10803

                c) Eric Herschmann
                          C/O Kasowitz, Benson, Torres LLP, 1633 Broadway, New
                          York, Ny 10019

                d) Eric Herschmann
                          210 Lavaca St #1903, Austin, TX 78701

                e) Orly Genger
                         210 Lavaca St #1903, Austin, TX 78701

                f) Yann Geron
                         Reitler Kailas & Rosenblatt LLC, 885 Third Avenue, 20th
                         Floor, New York, NY 10022

                g) Rocco A. Cavaliere
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018

                h) Deborah J. Piazza
                         Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor,
                         New York, NY 10018




                                             2
20-01010-jlg   Doc 5   Filed 05/12/20    Entered 05/12/20 09:22:50    Main Document
                                        Pg 3 of 4




               i) Deborah J. Piazza
                        44 Rowe Pl, New Hyde Park, NY 11040

               j) Arie Genger
                         17001 Collins Ave., Sunny Isles Beach, FL 33160

               k) David Broser
                        60 Harbor Ln, Roslyn, NY 11576

               l) Arnold Broser
                         5371 Fisher Island Dr., Miami, FL 33109

               m) Genger Litigation Trust
                        C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               n) ADBG LLC
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               o) ADBG LLC
                       C/O Arnold Broser, 5371 Fisher Island Dr., Miami, Fl 33109

               p) ADBG LLC
                       251 Little Falls Drive, Wilmington, DE 19808

               q) TEDCO, INC
                       C/O Arnold Broser, 5371 Fisher Island Dr., Miami, FL 33109

               r) TEDCO, INC
                       C/O David Broser, 60 Harbor Ln, Roslyn, Ny 11576

               s) TEDCO, INC.
                       251 Little Falls Drive, Wilmington, DE 19808

               t) Genger Litigation Trust
                        C/O Lance Harris, Stein & Harris, 1211 Avenue of the
                        Americas, New York, NY 10036




                                           3
20-01010-jlg   Doc 5    Filed 05/12/20    Entered 05/12/20 09:22:50        Main Document
                                         Pg 4 of 4




        I HEREBY CERTIFY that the foregoing statements made by me are true. I am

 aware that if any of the foregoing statements made by me are willfully false, I am subject

 to punishment.

                                                 /s/ Beth Khinchuk
                                                 BETH C. KHINCHUK

 DATED: May 11, 2020




                                             4
